



Exhibit 10.1
AUTONATION, INC.
2017 EMPLOYEE EQUITY AND INCENTIVE PLAN
AutoNation, Inc. (the “Company”) hereby adopts this AutoNation, Inc. 2017
Employee Equity and Incentive Plan (the “Plan”), the terms of which are set
forth herein. To the extent not otherwise defined herein, capitalized terms are
defined in Section 24 of the Plan.
1.
PURPOSE

The Plan is intended to advance the interests of the Company by providing
eligible individuals (as designated pursuant to Section 4 below) with an
opportunity to acquire or increase a proprietary interest in the Company, and to
receive performance-based cash incentive compensation, which thereby will create
a stronger incentive to expend maximum effort for the growth and success of the
Company and its subsidiaries, and will encourage such eligible individuals to
remain in the employ of the Company or one or more of its Affiliates. The Plan
is also designed to permit the payment of compensation that qualifies as
performance-based compensation under Section 162(m) of the Code.
Pursuant to the provisions hereof, there may be granted Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Other Stock-Based
Awards (including but not limited to dividend equivalents, performance units and
other long-term stock-based awards) and Cash-Based Awards (collectively,
“Awards”); excluding, however, reload or other automatic Awards made upon
exercise of Options, which Awards shall not be granted under the Plan. Each
Option shall be an Option that is not intended to constitute an “incentive stock
option” (“Incentive Stock Option”) within the meaning of Section 422 of the
Internal Revenue Code of 1986, or the corresponding provision of any
subsequently-enacted tax statute, as amended from time to time (the “Code”),
unless such Option is granted to an employee of the Company or a “subsidiary
corporation” (a “Subsidiary”) thereof within the meaning of Section 424(f) of
the Code and is specifically designated at the time of grant as being an
Incentive Stock Option. Any Option so designated shall constitute an Incentive
Stock Option only to the extent that it does not exceed the limitations set
forth in Section 7 below.
2.
ADMINISTRATION

(a)    BOARD. The Plan shall be administered by the Board of Directors of the
Company (the “Board”), which in its sole discretion shall have the full power
and authority to take all actions, and to make all determinations required or
provided for under the Plan or any Award granted or Award Agreement entered into
under the Plan and all such other actions and determinations not inconsistent
with the specific terms and provisions of the Plan deemed by the Board to be
necessary or appropriate to the administration of the Plan or any Award granted
or Award Agreement entered into hereunder. The interpretation and construction
by the Board of any provision of the Plan or of any Award granted or Award
Agreement entered into hereunder shall be final and conclusive.
(b)    COMMITTEE. The Board may from time to time appoint a committee or
subcommittee (the “Committee”) consisting of not less than two (2) members of
the Board, none of whom shall be an officer or other salaried employee of the
Company or any Subsidiary, and, unless otherwise determined by the Board, each
of whom shall qualify in all respects as an “outside director” for purposes of
Section 162(m) of the Code. The Board, in its sole discretion, may provide that
the role of the Committee shall be limited to making recommendations to the
Board concerning any determinations to be made and actions to be taken by the
Board pursuant to or with respect to the Plan, or the Board may delegate to the
Committee such powers and authorities related to the administration of the Plan,
as set forth in Section 2(a) above, as the Board shall determine, consistent
with the Certificate of Incorporation and By-Laws of the Company and applicable
law. The Board may remove members, add members, and fill vacancies on the
Committee from time to time, all in accordance with the Company’s Certificate of
Incorporation and By-Laws, and with applicable law.
(c)    NO LIABILITY. No member of the Board or of the Committee shall be liable
for any action or determination made in good faith with respect to the Plan or
any Award granted or Award Agreement entered into hereunder.


1

--------------------------------------------------------------------------------





(d)    DELEGATION.
(i)
In the event that the Plan, any Award granted, or Award Agreement entered into
hereunder provides for any action to be taken by or determination to be made by
the Board, such action may be taken by or such determination may be made by the
Committee if the power and authority to do so has been delegated to the
Committee by the Board as provided for in Section 2(b) above. Unless otherwise
expressly determined by the Board, any such action or determination by the
Committee shall be final and conclusive. To the extent the Board has delegated
to the Committee the administration of the Plan, where applicable references
herein to the Board shall be deemed to refer to the Committee.

(ii)
The Board or the Committee may also delegate to such officers of the Company as
it deems appropriate the authority to administer the Plan in whole or in part
(but, not the authority to grant any Awards).

3.
STOCK

(a)    The stock that may be issued pursuant to Awards granted under the Plan
shall be shares of common stock, $0.01 par value, of the Company (the “Stock”),
which shares may be treasury shares or authorized but unissued shares. The
number of shares of Stock that may be issued pursuant to Awards granted under
the Plan shall not exceed in the aggregate 5.5 million shares (the “Share
Reserve”), subject to adjustment as provided in Section 18 below. Any shares of
Stock issued in respect of Awards shall be counted against the Share Reserve as
one (1) share for every one (1) share subject to such Award. To the extent that
an Award is settled in cash rather than in shares of Stock, the Share Reserve
shall remain unchanged. If any shares of Stock subject to an Award are
forfeited, cancelled or exchanged or if an Award otherwise terminates or expires
without a distribution of shares to the Participant, the shares of Stock with
respect to such Award shall, to the extent of any such forfeiture, cancellation,
exchange, termination or expiration, again be available for Awards under the
Plan. However, shares of Stock surrendered or withheld as payment of either the
exercise price of an Award and/or withholding taxes in respect of such an Award
shall be counted against the Share Reserve and shall not again be available for
issuance in connection with future Awards. Further, Stock issued under the Plan
through the settlement, assumption or substitution of outstanding Awards as a
condition of the Company acquiring another entity shall not reduce the maximum
number of shares of Stock available for delivery.
(b)    The maximum number of shares of Stock subject to Awards that may be
granted during any calendar year under the Plan to any executive officer or
other employee of the Company or any Subsidiary or Affiliate whose compensation
is or may be subject to Code Section 162(m) (a “Covered Employee”) is 1,000,000
shares (subject to adjustment as provided in Section 18 hereof). With respect to
a Covered Employee, the maximum value of the aggregate payment that any
Participant may receive with respect to Cash-Based Awards in respect of any
annual performance period is $10 million and for any other performance period in
excess of one (1) year, such amount multiplied by a fraction, the numerator of
which is the number of months in the performance period and the denominator of
which is twelve (12).
(c)    No fractional shares of Stock shall be issued hereunder and the Board
shall determine, in its sole discretion, whether cash shall be given in lieu of
fractional shares of Stock or whether such fractional shares of Stock shall be
eliminated by rounding down.
4.
ELIGIBILITY

(a)    EMPLOYEES. Awards may be granted under the Plan to any employee of the
Company, a Subsidiary or any other entity of which on the relevant date at least
a majority of the securities or other ownership interest having ordinary voting
power (absolutely or contingently) for the election of directors or other
persons performing similar functions (“Voting Securities”) are at the time owned
directly or indirectly by the Company or any Subsidiary (such entity,
“Affiliate”), including any such employee who is an officer or director of the
Company, a Subsidiary or an Affiliate, as the Board shall determine and
designate from time to time prior to expiration or termination of the Plan.
(b)    INDEPENDENT CONTRACTORS. Awards may be granted to independent contractors
performing services for the Company or any Subsidiary or Affiliate as determined
by the Board from time to time on the basis of their importance to the business
of the Company or such Subsidiary or Affiliate. Independent contractors shall
not be


2

--------------------------------------------------------------------------------





eligible to receive Options intended to constitute Incentive Stock Options.
Non-employee directors of the Company shall not be eligible to receive Awards
under the Plan.
(c)    MULTIPLE GRANTS. An individual may hold more than one Award, subject to
such restrictions as are provided herein.
5.
EFFECTIVE DATE AND TERM OF THE PLAN

(a)    EFFECTIVE DATE. The Plan shall be effective as of the date of adoption by
the Board, which date is set forth below, subject to approval of the Plan within
one (1) year of such effective date by the stockholders of the Company in
accordance with the Company’s Certificate of Incorporation and By-Laws and in
compliance with Code Section 162(m). Any Awards granted prior to such approval
shall be subject to such approval; provided, however, that upon approval of the
Plan by the stockholders of the Company as set forth above, all Awards granted
on or after the effective date shall be fully effective as if the stockholders
of the Company had approved the Plan on the effective date. If the stockholders
fail to approve the Plan within one (1) year of such effective date, any Awards
granted hereunder shall be null and void and of no effect. Notwithstanding any
other provision of the Plan, no Option or Stock Appreciation Right granted to a
Participant under the Plan shall be exercisable in whole or in part, and no
shares of Stock in respect of an Award shall be issued, prior to the date the
Plan is approved by the stockholders of the Company as provided in this Section
5(a). This Plan was duly adopted and approved by the Board effective as of the
31st day of January, 2017, subject to approval and adoption by the stockholders
of the Company.
(b)    TERM. The Plan shall terminate on the date that is ten (10) years from
the effective date.
6.
GRANT OF AWARDS

(a)    GRANTS. Subject to the terms and conditions of the Plan, the Board may,
at any time and from time to time, prior to the date of termination of the Plan,
grant to such eligible individuals as the Board may determine (each, a
“Participant”) Awards with respect to such number of shares of Stock or amounts
of cash on such terms and conditions as the Board may determine. The date on
which the Board approves or ratifies the grant of an Award (or such later date
as the Board may designate) shall be considered the date on which such Award is
granted.
(b)    MINIMUM VESTING. All Awards shall be granted subject to a minimum vesting
period of at least twelve (12) months; provided, that up to five percent (5%) of
the Share Reserve may be issued in respect of Awards that are not subject to the
minimum vesting period requirement; provided, further that this Section 6(b)
shall not apply to Awards that vest upon a Participant’s Retirement, death or
Disability or following a Change in Control.
7.
LIMITATION ON INCENTIVE STOCK OPTIONS

An Option intended to constitute an Incentive Stock Option (and so designated at
the time of grant) shall qualify as an Incentive Stock Option only to the extent
that the aggregate Fair Market Value (determined at the time the Option is
granted) of the stock with respect to which Incentive Stock Options are
exercisable for the first time by the Participant during any calendar year
(under the Plan and all other plans of the Participant’s employer corporation
and its parent and subsidiary corporations within the meaning of Section 422(d)
of the Code) does not exceed $100,000. This limitation shall be applied by
taking Options into account in the order in which they were granted.
8.
AWARD AGREEMENTS

Awards granted pursuant to the Plan may be evidenced by written agreements
(“Award Agreements”), including through electronic medium, in such form or forms
as the Board shall from time to time determine. Award Agreements covering Awards
granted from time to time or at the same time need not contain similar
provisions; provided, however, that all such Award Agreements shall comply with
all terms of the Plan.
9.
OPTIONS AND STOCK APPRECIATION RIGHTS

(a)    OPTIONS. The Board may, from time to time, grant Awards of Options,
subject to such restrictions, terms and conditions as the Board shall determine
and as shall be evidenced by the applicable Award Agreement (provided that any
such Award is subject to the terms and conditions set forth in this Section 9).
An “Option” is the right, granted to a Participant under this Section 9(a), to
purchase shares of Stock at a specified Option Price.


3

--------------------------------------------------------------------------------





(b)    OPTION PRICE. The purchase price of each share of the Stock subject to an
Option shall be not less than 100 percent of the Fair Market Value of a share of
the Stock on the grant date (the “Option Price”); provided however, that in the
event that the Participant would otherwise be ineligible to receive an Incentive
Stock Option by reason of the provisions of Section 422(b)(6) and 424(d) of the
Code (relating to stock ownership of more than 10 percent), the Option Price of
an Option that is intended to be an Incentive Stock Option shall be not less
than 110 percent of the Fair Market Value of a share of Stock.
(c)    OPTION PERIOD. Each Option granted under the Plan shall terminate and all
rights to purchase shares thereunder shall cease upon the expiration of ten (10)
years from the date such Option is granted, or on such date prior thereto as may
be set forth in the Award Agreement relating to such Option; provided, however,
that in the event the Participant would otherwise be ineligible to receive an
Incentive Stock Option by reason of the provisions of Sections 422(b)(6) and
424(d) of the Code (relating to stock ownership of more than 10 percent), an
Option granted to such Participant that is intended to be an Incentive Stock
Option shall in no event be exercisable after the expiration of five (5) years
from the date it is granted.
(d)    METHOD OF OPTION EXERCISE. An Option that is exercisable hereunder may be
exercised pursuant to such procedures as may be established by the Company from
time to time. The Company shall establish procedures governing the payment of
the Option Price for the shares of Stock purchased pursuant to the exercise of
an Option, which shall require that the Option Price be paid in full at the time
of exercise in one of the following ways: (i) in cash or cash equivalents, (ii)
with the consent of the Company, in shares of Stock, valued at Fair Market Value
on the date of exercise, or (iii) by any other method the Company deems
satisfactory in its discretion (including by permitting broker’s cashless
exercise procedure). An attempt to exercise any Option granted hereunder other
than as set forth above shall be invalid and of no force and effect. An
individual holding or exercising an Option shall have none of the rights of a
stockholder until the shares of Stock covered thereby are fully paid and issued
to him and, except as provided in Section 18 below, no adjustment shall be made
for dividends or other rights for which the record date is prior to the date of
such issuance.
(e)    STOCK APPRECIATION RIGHTS. The Board may, from time to time, grant Awards
of Stock Appreciation Rights, subject to such restrictions, terms and conditions
as the Board shall determine and as shall be evidenced by the applicable Award
Agreement (provided that any such Award is subject to the terms and conditions
set forth in this Section 9(e)). A “Stock Appreciation Right” is the right,
granted to a Participant under this Section 9(e), to be paid an amount measured
by the appreciation in the Fair Market Value of a share of Stock from the date
of grant to the date of exercise of the right, with payment to be made in cash
and/or share(s) of Stock, as specified in the Award Agreement. The number of
shares of Stock underlying each Stock Appreciation Right and the exercise price
in effect for those shares shall be determined by the Board and shall be set
forth in the Award Agreement. In no event, however, shall the exercise price for
each share of Stock underlying the Stock Appreciation Right (the “Stock
Appreciation Right Price”) be less than one hundred percent (100%) of the Fair
Market Value per underlying share of Stock on the grant date. Upon exercise of a
Stock Appreciation Right, the holder shall be entitled to receive a distribution
from the Company in an amount equal to the excess of (i) the aggregate Fair
Market Value on the exercise date of the shares of Stock underlying the portion
of the Stock Appreciation Right being exercised over (ii) the aggregate exercise
price of the portion of the Stock Appreciation Right being exercised. The
distribution with respect to any exercised Stock Appreciation Right may be made
in shares of Stock valued at the Fair Market Value of such shares on the
exercise date, in cash, or partly in shares of Stock and partly in cash, as the
Board shall deem appropriate. Each Stock Appreciation Right granted under the
Plan shall terminate and all rights to receive an amount equal to the
appreciation in the Fair Market Value of a share of Stock shall cease upon the
expiration of ten (10) years from the date such Stock Appreciation Right is
granted or on such date prior thereto as may be fixed by the Board and set forth
in the Award Agreement relating to such Stock Appreciation Right. No recipient
of an award of Stock Appreciation Rights shall be deemed to be the holder of, or
to have any of the rights of a holder with respect to, any shares of Stock
issuable upon exercise of such Stock Appreciation Rights, except to the extent
that the Company has issued the shares of Stock relating to such Stock
Appreciation Rights.
(f)    LIMITATIONS ON REPRICING, RELOADS AND REPURCHASES. Notwithstanding
anything herein to the contrary, but subject to Section 18 hereof, neither the
Board, the Committee nor their respective delegates shall have the authority
without first obtaining the approval of the Company’s stockholders to (i)
reprice (or cancel and regrant) any Option, Stock Appreciation Right or other
Stock-Based Award at a lower exercise price, (ii) take any other action
(including by way of an amendment, cancellation, repurchase or replacement
grant) that has the effect of repricing


4

--------------------------------------------------------------------------------





an Option, Stock Appreciation Right or other Stock-Based Award at a lower
exercise price, (iii) grant any Option, Stock Appreciation Right or other
Stock-Based Award that contains a so-called “reload” feature under which
additional Options, Stock Appreciation Rights or other Stock-Based Awards are
granted automatically to the Participant upon exercise of the original Option,
Stock Appreciation Right or other Stock-Based Award, or (iv) at any time when
the Option Price of an Option or the Stock Appreciation Right Price of a Stock
Appreciation Right is above the Fair Market Value of a share of Stock, cancel,
exchange, buyout or surrender outstanding Options or Stock Appreciation Rights
in exchange for cash, other Awards or Options or Stock Appreciation Rights with
an exercise price that is less than the Option Price of the original Options or
the Stock Appreciation Right Price of the original Stock Appreciation Rights.
10.
RESTRICTED STOCK, RESTRICTED STOCK UNITS AND OTHER STOCK-BASED OR CASH-BASED
AWARDS

(a)    RESTRICTED STOCK. The Board may, from time to time, grant Awards of
shares of Stock that may be subject to certain restrictions and to a risk of
forfeiture (“Restricted Stock”), on such terms, and conditions as the Board
shall determine and as shall be set forth in the applicable Award Agreement. The
vesting of a Restricted Stock Award granted under the Plan may be conditioned
upon the completion of a specified period of employment or service with the
Company or any Subsidiary or Affiliate, upon the attainment of specified
Performance Goals, and/or upon such other criteria as may be set forth in an
Award Agreement. The Board may, upon such terms and conditions as the Board
determines, provide that a certificate or certificates representing the shares
underlying a Restricted Stock Award shall be registered in the Participant’s
name and bear an appropriate legend specifying that such shares are not
transferable and are subject to the provisions of the Plan and the restrictions,
terms and conditions set forth in the applicable Award Agreement, or that such
certificate or certificates shall be held in escrow by the Company on behalf of
the Participant until such shares become vested or are forfeited. If and to the
extent that the applicable Award Agreement may so provide, a Participant shall
have the right to vote and receive dividends on Restricted Stock granted under
the Plan. Unless otherwise provided in the applicable Award Agreement, any Stock
received as a dividend on or in connection with a stock split of the shares of
Stock underlying a Restricted Stock Award shall be subject to the same
restrictions as the shares of Stock underlying such Restricted Stock Award.
(b)    RESTRICTED STOCK UNITS. The Board may, from time to time, grant Awards of
rights to receive shares of Stock or a cash payment equal to the Fair Market
Value of such shares of Stock at the end of a specified period (“Restricted
Stock Units”), which right may be subject to the attainment of Performance Goals
or other terms and conditions as the Board shall determine and as shall be set
forth in the applicable Award Agreement. The vesting of Restricted Stock Units
granted under the Plan may be conditioned upon the completion of a specified
period of employment or service with the Company or any Subsidiary or Affiliate,
upon the attainment of specified Performance Goals, and/or upon such other
criteria as may be set forth in an Award Agreement. Unless otherwise provided in
an Award Agreement, and except as otherwise provided in the Plan, upon the
vesting of a Restricted Stock Unit there shall be delivered to the Participant,
as soon as reasonably practicable, but in no event later than 30 days following
the date on which such Award (or any portion thereof) vests, either that number
of shares of Stock equal to the number of Restricted Stock Units becoming so
vested or cash equal to the Fair Market Value of the shares of Stock underlying
the Restricted Stock Units becoming so vested (or a combination thereof). If and
to the extent that the applicable Award Agreement may so provide, a Participant
shall have the right to receive dividend equivalents on Restricted Stock Units
granted under the Plan. Unless otherwise provided in the applicable Award
Agreement, any Stock received as a dividend equivalent on or in connection with
a stock split of the shares of Stock underlying a Restricted Stock Unit Award
shall be subject to the same restrictions as the shares of Stock underlying such
Restricted Stock Unit Award.
(c)    OTHER STOCK-BASED OR CASH-BASED AWARDS. The Board is authorized to grant
Awards to Participants in the form of Other Stock-Based Awards or Cash-Based
Awards, as deemed by the Board to be consistent with the purposes of the Plan.
The Board shall determine the terms and conditions of such Awards, consistent
with the terms of the Plan, at the date of grant or thereafter, including
provisions addressing terms and conditions such as vesting, applicable
Performance Goals and performance periods. Stock or other securities or property
delivered pursuant to an Award in the nature of a purchase right granted under
this Section 10(c) shall be purchased for such consideration, paid for at such
times, by such methods, and in such forms, including, without limitation, Stock,
other Awards, notes or other property, as the Board shall determine, subject to
any required corporate action. No payment shall be made to a Covered Employee
prior to the certification by the Board that the Performance Goals have been
attained. The Board may establish such other rules applicable to the Other
Stock-Based Awards or Cash-Based Awards to the extent not inconsistent with
Section 162(m) of the Code. Payments earned in respect of any Cash-Based Award
may be decreased


5

--------------------------------------------------------------------------------





or, with respect to any Participant who is not a Covered Employee, increased
based on such factors as the Board deems appropriate. Notwithstanding the
foregoing, any Awards may be adjusted in accordance with Section 18 hereof.
“Cash-Based Award” means an Award granted to a Participant under this Section
10(c), including cash awarded as a bonus or upon the attainment of Performance
Goals or otherwise as permitted under the Plan. “Other Stock-Based Award” means
an Award granted to a Participant pursuant to this Section 10(c), that may be
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, or related to, Stock including but not limited to
performance units or dividend equivalents, each of which may be subject to the
attainment of Performance Goals or a period of continued employment or other
terms and conditions as permitted under the Plan. Notwithstanding anything
herein to the contrary, no dividend equivalents shall be granted in tandem with
an Award of Options or Stock Appreciation Rights.
(d)    PERFORMANCE GOALS AND PERFORMANCE PERIODS. “Performance Goals” shall mean
the criteria and objectives, determined by the Board, which must be met during
the applicable Performance Period as a condition of the Participant’s receipt of
payment with respect to an Award. Performance Goals may include any or all of
the following or any combination thereof, or any increase or decrease of one or
more of the following over a specified period: net income (before or after
taxes); operating income; gross margin; earnings before all or any of interest,
taxes, depreciation and/or amortization (“EBT”, “EBIT”, “EBITA” or “EBITDA”);
profit; revenue; unit sales; product sales; cash flow; return on equity; return
on assets; return on capital; return on invested capital; earnings from
continuing operations; earnings per share; total shareholder return; working
capital; cost reduction goals or levels of expenses, costs or liabilities;
market share; asset management (e.g., inventory and receivable levels); customer
loyalty; and customer satisfaction. Such Performance Goals may relate to the
performance of the Company, a Subsidiary, any portion of the business (including
a store or franchise), product line, or any combination thereof and may be
expressed on an aggregate, per share (outstanding or fully diluted) or per unit
basis. Where applicable, the Performance Goals may be expressed in terms of
attaining a specified level of the particular criteria, the attainment of a
percentage increase or decrease in the particular criteria, or may be applied to
the performance of the Company, a Subsidiary, a business unit, product line, or
any combination thereof, relative to a market index, a group of other companies
(or their subsidiaries, business units or product lines), or a combination
thereof, all as determined by the Board. Performance Goals may include a
threshold level of performance below which no payment shall be made, levels of
performance below the target level but above the threshold level at which
specified percentages of the Award shall be paid, a target level of performance
at which the full Award shall be paid, levels of performance above the target
level but below the maximum level at which specified multiples of the Award
shall be paid, and a maximum level of performance above which no additional
payment shall be made. Performance Goals may also specify that payments for
levels of performances between specified levels will be interpolated. The Board
shall determine, within the time permitted by Section 162(m) of the Code,
whether, or to what extent, Performance Goals are achieved; provided, however,
that the Board shall have the authority to make appropriate equitable
adjustments in Performance Goals under an Award to reflect the impact of unusual
or infrequently occurring items not reflected in such goals. For purposes of the
Plan, unusual or infrequently occurring items shall be defined as (1) any profit
or loss attributable to acquisitions or dispositions of stock or assets, (2) any
changes in accounting standards or treatments that may be required or permitted
by the Financial Accounting Standards Board or adopted by the Company or its
Subsidiaries after the goal is established, (3) all items of gain, loss or
expense for the year related to restructuring charges for the Company or its
Subsidiaries, (4) unusual or infrequently occurring items in accordance with
generally accepted accounting principles, (5) gains or charges associated with
discontinued operations or with the obtaining or losing control of a business,
(6) the impact of capital expenditures, (7) the impact of share repurchases and
other changes in the number of outstanding shares, (8) goodwill and other
impairment charges, (9) (i) all transaction costs directly related to
acquisitions, (ii) all restructuring charges directly related to acquisitions,
(iii) all charges and gains arising from the resolution of acquisition-related
contingent liabilities identified as of the acquisition date, and (iv) all other
charges directly related to acquisitions, (10) the impact of any discrete income
tax charges or benefits identified during the Performance Period (or during any
period that the Performance Period is being compared to), (11) other objective
income, expense, asset, liability and/or cash flow adjustments as may be
consistent with the purposes of the Performance Goals set for the given
Performance Period and specified by the Board within the time permitted under
Section 162(m) of the Code, which may include adjustments that would cause one
or more of the Performance Goals to be considered “non-GAAP financial measures”
under rules promulgated by the Securities and Exchange Commission and (12) such
other items as may be permitted by Section 162(m) of the Code and the Treasury
Regulations thereunder as may be in effect from time to time, and any
amendments, revisions or successor provisions and any changes thereto.
“Performance Period” shall mean the twelve (12) or thirty-six (36) month periods
commencing on each January 1, or such other periods as the Board shall
determine, including, but not limited to, shorter Performance Periods with
respect to newly-hired Participants.


6

--------------------------------------------------------------------------------





11.
CHANGE IN CONTROL

Except as otherwise provided in an Award Agreement with respect to an Award
granted under the Plan:
(a)    CONTINUATION/ASSUMPTION/SUBSTITUTION OF AWARDS. With respect to each
outstanding Award that is continued, assumed or substituted in connection with a
Change in Control,
(i)
Upon the occurrence of a Change in Control, with respect to Awards that are
subject to Performance Goals at the time of the Change in Control, (1) the
Performance Goals shall be deemed to be achieved at the target level of
performance and (2) such Awards shall vest in full at the end of the applicable
Performance Period provided the Participant is employed by or is providing
services to the Company, its successor or affiliate on such date, subject to the
terms of this Section 11, including Section 11(a)(ii)(2) below; and

(ii)
In the event of a termination of employment or other service of a Participant by
the Company, its successor or affiliate thereof without Cause or the resignation
of the Participant with Good Reason, in either case, within twenty-four (24)
months following such Change in Control, then:

(1)
Any Award (or substitute award) that is an Option or Stock Appreciation Right
shall become immediately exercisable in full;

(2)
Any restriction periods and restrictions imposed on any such Award (or
substitute award) that is a Restricted Stock Award, Restricted Stock Unit, Other
Stock-Based Award or Cash-Based Award (including any such restriction periods
and restrictions imposed under clause (i) above) shall lapse and such Award (or
substitute award) shall be settled as soon a reasonably practicable, but in no
event later than ten (10) days following such termination of employment or
service the Participant; and

(3)
Notwithstanding anything to the contrary, if the Change in Control event does
not constitute a change in ownership or effective control of the Company or a
change in ownership of a substantial portion of the assets of the Company under
Section 409A of the Code, and if the Company determines that any Award (or
substitute award) constitutes deferred compensation subject to Section 409A of
the Code, then the vesting of such Award (or substitute award) shall be
accelerated as of the date of the termination of employment or service of the
Participant, but the Company shall pay such Award (or substitute award) on its
scheduled payment date or on such earlier date as will not result the imposition
of tax under Section 409A of the Code).

(b)    NO CONTINUATION/ASSUMPTION/SUBSTITUTION OF AWARDS. With respect to each
outstanding Award that is not continued, assumed or substituted in connection
with a Change in Control of the Company,
(i)
Any Award that is an Option or Stock Appreciation Right shall become immediately
exercisable such that the shares acquired thereunder can be treated in the
Change in Control in the same manner as all other shares of Stock;

(ii)
Any restriction periods and restrictions imposed on any such Award that is a
Restricted Stock Award, Restricted Stock Unit, Other Stock-Based Award or
Cash-Based Award (if applicable, assuming achievement at the target level of
Performance Goals) shall lapse upon the Change in Control and such Award shall
be settled as soon a reasonably practicable, but in no event later than ten (10)
days following the Change in Control and such that the shares acquired
thereunder, if any, can be treated in the Change in Control in the same manner
as all other shares of Stock; and

(iii)
Notwithstanding anything to the contrary, if the Change in Control event does
not constitute a change in ownership or effective control of the Company or a
change in ownership of a substantial portion of the assets of the Company under
Section 409A of the Code, and if the Company determines that any Award
constitutes deferred compensation subject to Section 409A of the Code, then the
vesting of such Award shall be accelerated as of the date of the Change in
Control, but the



7

--------------------------------------------------------------------------------





Company shall pay such Award on its scheduled payment date or on such earlier
date as will not result in the imposition of tax under Section 409A of the
Code).
(c)    CONTINUED/ASSUMED/SUBSTITUTED. For purposes of this Section 11, an Award
shall be considered continued, assumed or substituted for if, following the
Change in Control, the Award (i) is based on shares of common stock that are
traded on an established U.S. securities market; (ii) provides the Participant
(or each Participant in a class of Participants) with rights and entitlements
substantially equivalent to or better than the rights, terms and conditions
applicable under such Award, including, but not limited to, an identical or
better exercise or vesting schedule and identical or better timing and methods
of payment; and (iii) have substantially equivalent economic value (intrinsic
value (i.e., the “spread”) in the case of an Option or Stock Appreciation Right)
to such Award (determined at the time of the Change in Control). In addition, if
the Participant’s employment or service is terminated without Cause by the
Company or its Affiliates or resigns with Good Reason, in either case, within
three (3) months preceding a Change in Control, then each Award that had been
held by such Participant on the date of such termination shall be deemed to not
be continued, assumed or substituted for and shall be treated in accordance with
Section 11(b) above; provided, that any such Award of Options or Stock
Appreciation Rights shall expire on the later of thirty (30) days following the
Change in Control or the date such Award would have expired without regard to
this sentence.
(d)    CASHOUT OF AWARDS. Notwithstanding any other provision of the Plan, with
respect to each outstanding Award that is not continued, assumed or substituted
in connection with a Change in Control of the Company as determined in the sole
discretion of the Committee and except as would otherwise result in adverse tax
consequences under Section 409A of the Code, the Committee may, in its
discretion, provide that any Award shall, immediately upon the occurrence of a
Change in Control, be cancelled in exchange for a payment in cash or securities
in an amount equal to (i) the excess (if any) of the consideration paid per
share in the Change in Control over the exercise or purchase price per share (if
any) subject to the Award multiplied by (ii) the number of shares granted under
the Award. Without limiting the generality of the foregoing, in the event that
the consideration paid per share in the Change in Control is not greater than or
equal to the exercise or purchase price per share subject to the Award, then the
Committee may, in its discretion, cancel such Award without any consideration
upon the occurrence of a Change in Control.
12.
TRANSFERABILITY OF AWARDS

No Award shall be assignable or transferable by the Participant to whom it is
granted, other than by will or the laws of descent and distribution, except
that, upon approval by the Board, the Participant may transfer an Award that is
not intended to constitute an Incentive Stock Option (a) pursuant to a qualified
domestic relations order as defined for purposes of the Employee Retirement
Income Security Act of 1974, as amended, or (b) by gift (and not for value) to a
member of the “Family” of the Participant, to or for the benefit of one or more
organizations qualifying under Code Sections 50l(c)(3) and 170(c)(2) (a
“Charitable Organization”) or to a trust for the exclusive benefit of the
Participant, one or more members of the Participant’s Family, one or more
Charitable Organizations, or any combination of the foregoing; provided that any
such transferee shall enter into a written agreement to be bound by the terms of
this Plan. For this purpose, “Family” shall have in respect of a Participant the
same meaning as set forth in Form S-8 under the Securities Act of 1933, as
amended and as in effect from time to time. During the lifetime of a Participant
to whom an Incentive Stock Option is granted, only such Participant (or, in the
event of legal incapacity or incompetence, the Participant’s guardian or legal
representative) may exercise the Incentive Stock Option.
13.
TERMINATION OF EMPLOYMENT OR SERVICE

(a)    GENERAL. Except as otherwise provided in Sections 11, 13(b) or 14 or as
may otherwise be provided in an Award Agreement, upon the termination of
employment or other service of a Participant with the Company, a Subsidiary or
an Affiliate for any reason, all unvested Awards held by such Participant at the
time of such termination shall immediately terminate and such Participant shall
have no further right to receive cash or purchase or receive shares of Stock
pursuant to such Award; provided, however, that, unless such termination is by
the Company for “Cause,” all Options and Stock Appreciation Rights, to the
extent exercisable on the date of such termination, shall remain exercisable
until the earlier of (a) the expiration date of such Option or Stock
Appreciation Right as fixed by the Board pursuant to Section 9 hereof and (b)
the 60th day following the date of such termination. For purposes of the
foregoing, “Cause” shall mean (1) the Participant’s conviction for commission of
a felony or other crime; (2) the commission by the Participant of any act
against the Company constituting willful misconduct, dishonesty, fraud, theft or
embezzlement; (3) the Participant’s failure, inability or refusal to perform any
of the material services, duties or responsibilities required of him by the
Company, or to materially comply with the policies or procedures established
from time to time by the


8

--------------------------------------------------------------------------------





Company, for any reason other than his illness or physical or mental incapacity;
(4) the Participant’s dependence, as determined in good faith by the Company, on
any addictive substance, including, but not limited to, alcohol or any illegal
or narcotic drugs; (5) the destruction of or material damage to Company property
caused by the Participant’s willful or grossly negligent conduct; and (6) the
willful engaging by the Participant in any other conduct which is demonstrably
injurious to the Company or its subsidiaries, monetarily or otherwise.
Notwithstanding the foregoing, if the Participant is a party to an employment
agreement with the Company, “Cause” with respect to such Participant shall have
the meaning set forth therein.
(b)    Whether a leave of absence or leave on military or government service
shall constitute a termination of employment or service (in the case of an
independent contractor) for purposes of the Plan shall be determined by the
Board, which determination shall be final and conclusive. For purposes of the
Plan, a termination of employment or service (in the case of an independent
contractor) with the Company, a Subsidiary or Affiliate shall not be deemed to
occur if the Participant is immediately thereafter employed by or otherwise
providing services (in the case of an independent contractor) to the Company,
any Subsidiary or Affiliate.
14.
RIGHTS IN THE EVENT OF DEATH, DISABILITY OR RETIREMENT

(a)    Except as otherwise provided in an Award Agreement and notwithstanding
anything in Section 13 to the contrary, if a Participant’s termination of
employment or service is by reason of the death, Disability or Retirement of
such Participant, all Awards (other than Cash-Based Awards in respect of annual
bonus awards) held by such Participant at the time of such termination shall
become immediately vested, and all Option and Stock Appreciation Right Awards
shall become exercisable in full and shall remain exercisable until the earlier
of (a) the expiration date of such Option or Stock Appreciation Right, as the
case may be, as fixed by the Board pursuant to Section 9 hereof and (b) the
third anniversary of the date of such termination.
(b)    Except as otherwise provided by the Board and notwithstanding anything in
Section 13 to the contrary, if a Participant’s termination of employment or
service is by reason of the death, Disability or Retirement, the amount paid in
respect of all Cash-Based Awards that are in respect of annual bonus awards
shall be equal to the amount that would have been paid had the Participant’s
employment not terminated, but pro-rated based on a fraction, the numerator of
which is the number of completed months of employment or service and the
denominator of which is 12, and shall be payable at the time payment is made to
the other Participants in respect of such Performance Period.
(c)    For purposes of the foregoing, “Retirement” shall mean, unless otherwise
set forth in an Award Agreement, the Participant’s termination of employment or
other service from the Company or a Subsidiary (other than by the Company for
Cause or by the Participant at a time when grounds for a termination for Cause
exist) after attainment of age 55 and the completion of at least six (6) years
of service with the Company or a Subsidiary or an Affiliate. For purposes of the
preceding sentence employment or other service with an entity prior to its
becoming a Subsidiary or an Affiliate or after its ceasing to be a Subsidiary or
an Affiliate shall be disregarded.
15.
USE OF PROCEEDS

The proceeds received by the Company from the sale of Stock pursuant to Awards
granted under the Plan shall constitute general funds of the Company.
16.
REQUIREMENTS OF LAW

(a)    VIOLATIONS OF LAW. The Company shall not be required to sell or issue any
shares of Stock under any Award if the sale or issuance of such shares would
constitute a violation by the individual granted such Award or the Company of
any provisions of any law or regulation of any governmental authority, including
without limitation any federal or state securities laws or regulations. Any
determination in this connection by the Board shall be final, binding, and
conclusive. The Company shall not be obligated to take any affirmative action in
order to cause the grant of an Award or the issuance of shares pursuant thereto
to comply with any law or regulation of any governmental authority. As to any
jurisdiction that expressly imposes the requirement that an Option shall not be
exercisable unless and until the shares of Stock covered by such Option are
registered or are subject to an available exemption from registration, the
exercise of such Option (under circumstances in which the laws of such
jurisdiction apply) shall be deemed conditioned upon the effectiveness of such
registration or the availability of such an exemption.


9

--------------------------------------------------------------------------------





(b)    COMPLIANCE WITH RULE 16b-3. The intent of this Plan is to qualify for the
exemption provided by Rule 16b-3 under the Exchange Act. To the extent any
provision of the Plan does not comply with the requirements of Rule 16b-3, it
shall be deemed inoperative to the extent permitted by law and deemed advisable
by the Board and shall not affect the validity of the Plan. In the event Rule
l6b-3 is revised or replaced, the Board, or the Committee acting on behalf of
the Board, may exercise discretion to modify this Plan in any respect necessary
to satisfy the requirements of the revised exemption or its replacement.
(c)    GOVERNING LAW. The Plan and all determinations made and actions taken
pursuant to this Plan shall be governed by the laws of the State of Delaware
without giving effect to the conflict of laws principles thereof.
17.
AMENDMENT AND TERMINATION OF THE PLAN

The Board may, at any time and from time to time, amend, suspend or terminate
the Plan; provided, however, that no amendment by the Board shall, without
approval by a majority of the votes present and entitled to vote at a duly held
meeting of the stockholders of the Company at which a quorum representing a
majority of all outstanding voting stock is present, either in person or by
proxy, or by written consent in accordance with the Company’s Certificate of
Incorporation and By-Laws, increase the total number of shares of Stock reserved
for the purpose of the Plan (except as permitted under Section 18 hereof),
change the requirements as to eligibility to receive Options that are intended
to qualify as Incentive Stock Options, increase the maximum number of shares of
Stock in the aggregate that may be sold pursuant to Options that are intended to
qualify as Incentive Stock Options granted under the Plan or modify the Plan so
that the terms of the Plan would not satisfy the requirements of Code Section
162(m), any rules of the stock exchange on which shares of Stock are traded or
any other applicable law. Except as permitted under Section 18 hereof, no
amendment, suspension or termination of the Plan shall, without the consent of
the holder of the Award, impair rights or obligations under any Award
theretofore granted under the Plan.
18.
EFFECT OF CHANGES IN CAPITALIZATION

(a)    ADJUSTMENT FOR CORPORATE TRANSACTIONS. The Board may determine that a
corporate transaction has affected the price of the Stock such that an
adjustment or adjustments to outstanding Awards and to the shares reserved for
issuance hereunder are required to preserve (or prevent enlargement of) the
benefits or potential benefits intended at time of grant. For this purpose a
corporate transaction may include, but is not limited to, any stock dividend,
stock split, extraordinary cash dividend, recapitalization, reorganization,
merger, consolidation, split-up, spin-off, combination or exchange of shares of
Stock, or other similar occurrence. In the event of such a corporate
transaction, the Board shall make such equitable changes or adjustments as it
deems necessary or appropriate in order to prevent the dilution or enlargement
of benefits under the Plan and the outstanding awards thereunder, to any or all
of (i) the number and kind of shares of Stock or other property which may be
delivered under the Plan; (ii) the number and kind of shares of Stock or other
property subject to outstanding Awards; and (iii) the exercise price of
outstanding Options and Stock Appreciation Rights. All such adjustments shall be
final, binding and conclusive on all persons.
(b)    NO LIMITATIONS ON CORPORATION. The grant of an Award pursuant to the Plan
shall not affect or limit in any way the right or power of the Company to make
adjustments, reclassifications, reorganizations or changes of its capital or
business structure or to merge, consolidate, dissolve or liquidate, or to sell
or transfer all or any part of its business or assets.
19.
DISCLAIMER OF RIGHTS

No provision in the Plan or in any Award granted or Award Agreement entered into
pursuant to the Plan shall be construed to confer upon any individual the right
to remain in the employ of the Company, any Subsidiary or Affiliate, or to
interfere in any way with the right and authority of the Company, any Subsidiary
or Affiliate either to increase or decrease the compensation of any individual
at any time, or to terminate any employment or other relationship between any
individual and the Company, any Subsidiary or Affiliate.
20.
NON-EXCLUSIVITY OF THE PLAN

Neither the adoption of the Plan nor the submission of the Plan to the
stockholders of the Company for approval shall be construed as creating any
limitations upon the right and authority of the Board to adopt such other
incentive compensation arrangements (which arrangements may be applicable either
generally to a class or classes of individuals


10

--------------------------------------------------------------------------------





or specifically to a particular individual or individuals) as the Board
determines desirable, including, without limitation, the granting of stock
options or stock appreciation rights otherwise than under the Plan.
21.
WITHHOLDING

The Company or any Subsidiary or Affiliate is authorized to withhold from any
Award granted, any payment relating to an Award under the Plan, including from a
distribution of Stock, or any other payment to a Participant, amounts of
withholding and other taxes due in connection with any transaction involving an
Award, and to take such other action as the Company may deem advisable to enable
the Company and Participants to satisfy obligations for the payment of
withholding taxes and other tax obligations relating to any Award. This
authority shall include the authority to withhold or receive Stock or other
property in an amount that will not cause adverse accounting consequences for
the Company and is permitted under applicable withholding rules promulgated by
the Internal Revenue Service or another governmental entity and to make cash
payments in respect thereof in satisfaction of a Participant’s tax obligations.
22.
SECTION 409A

The Plan as well as payments and benefits under the Plan are intended to be
exempt from, or to the extent subject thereto, to comply with Section 409A of
the Code, and, accordingly, to the maximum extent permitted, the Plan shall be
interpreted in accordance therewith. Notwithstanding anything contained herein
to the contrary, to the extent required in order to avoid accelerated taxation
and/or tax penalties under Section 409A of the Code, a Participant shall not be
considered to have terminated employment or service with the Company for
purposes of the Plan and no payment shall be due to such Participant under the
Plan or any Award until such Participant would be considered to have incurred a
“separation from service” from the Company and its Affiliates within the meaning
of Section 409A of the Code. Any payments described in the Plan that are due
within the “short term deferral period” as defined in Section 409A of the Code
shall not be treated as deferred compensation unless applicable law requires
otherwise. Notwithstanding anything to the contrary in the Plan, to the extent
that any Awards (or any other amounts payable under any plan, program or
arrangement of the Company or any of its Affiliates) are payable upon a
separation from service, the settlement and payment of such awards (or other
amounts) shall be delayed until the first business day after the date that is
six (6) months following such separation from service (or death, if earlier) to
the extent necessary to avoid the imposition of any individual tax and penalty
interest charges imposed under Section 409A of the Code. Each amount to be paid
or benefit to be provided under this Plan shall be construed as a separate
identified payment for purposes of Section 409A of the Code. The Company makes
no representation that any or all of the payments or benefits described in this
Plan will be exempt from or comply with Section 409A of the Code and makes no
undertaking to preclude Section 409A of the Code from applying to any such
payment. The Participant shall be solely responsible for the payment of any
taxes and penalties incurred under Section 409A.
23.
CLAWBACK

Awards shall be subject to any compensation recovery policy adopted by the
Company from time to time, including, without limitation, policies adopted to
comply with applicable law.
24.
DEFINITIONS

(a)    “Affiliate” has the meaning set forth in Section 4(a).
(b)    “Award” has the meaning set forth in Section 1.
(c)    “Award Agreements” has the meaning set forth in Section 8.
(d)    “Beneficial Owner” has the meaning set forth in Rule 13d-3 under the
Exchange Act.
(e)    “Board” has the meaning set forth in Section 2(a).
(f)    “Cash-Based Awards” has the meaning set forth in Section 10(c).
(g)    “Cause” has the meaning set forth in Section 13(a).
(h)    “Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:


11

--------------------------------------------------------------------------------





(i)
any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 50% or more of the combined voting power
of the Company’s then outstanding securities, excluding any Person who becomes
such a Beneficial Owner in connection with a merger or consolidation of the
Company or any direct or indirect subsidiary of the Company that is not a Change
in Control under clause (iii) below;

(ii)
the following individuals cease for any reason to constitute a majority of the
number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;

(iii)
there is consummated a merger or consolidation of the Company or any direct or
indirect subsidiary of the Company with any other corporation or other entity,
other than a merger or consolidation (a) immediately following which the
individuals who comprise the Board immediately prior thereto constitute at least
a majority of the board of directors of (1) any parent of the Company or the
entity surviving such merger or consolidation or (2) if there is no such parent,
of the Company or such surviving entity and (b) which would result in the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) more than 50% of the combined voting power of the securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation, and in which no Person acquires 50% or more
of the combined voting power of the securities of the Company or such surviving
entity or parent thereof outstanding immediately after such merger or
consolidation; or

(iv)
the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets immediately following which (a) the individuals who
comprise the Board immediately prior thereto constitute at least a majority of
the board of directors of (1) any parent of the entity to which such assets are
sold or disposed or (2) if there is no such parent, of such entity and (b) the
voting securities of the Company outstanding immediately prior to such sale or
disposition continue to represent (either by remaining outstanding or by being
converted into voting securities of the acquiring entity or any parent thereof)
more than 50% of the combined voting power of the securities of the entity
acquiring such assets or any parent thereof outstanding immediately after such
sale or disposition.

(i)    “Charitable Organization” has the meaning set forth in Section 12.
(j)    “Code” has the meaning set forth in Section 1.
(k)    “Committee” has the meaning set forth in Section 2(b).
(l)    “Company” has the meaning set forth in the preamble.
(m)    “Covered Employee” has the meaning set forth in Section 3.
(n)    “Disability” means “permanent and total disability” within the meaning of
Section 22(e)(3) of the Code.
(o)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(p)    “Fair Market Value” of a share of Stock or another security as of a
particular date shall mean (i) if the Stock or other security is listed on a
national securities exchange, unless otherwise determined by the Board, the fair


12

--------------------------------------------------------------------------------





market value on such date shall be the closing sale price reported on such date,
or if the Stock or other security is not traded on such date, on the next
following date on which there is a sale of the Stock or such other security on
such exchange; (ii) if the Stock or other security is not listed on any such
national securities exchange, unless otherwise determined by the Board, the fair
market value on such date shall be the closing sale price as quoted on an
automated quotation system sponsored by the National Association of Securities
Dealers, Inc., or if the Stock or other security is not reported or quoted on
such date, on the next following date on which the Stock or other security is
reported or quoted; provided, however, that the Board may modify the definition
of fair market value to reflect any changes in the trading practices of any
exchange or automated system sponsored by the National Association of Securities
Dealers, Inc. on which the Stock or other security is listed or traded; or (iii)
if the Stock or other security is not readily traded on a national securities
exchange or any system sponsored by the National Association of Securities
Dealers, Inc., the fair market value shall be determined in good faith by the
Board.
(q)    “Family” has the meaning set forth in Section 12.
(r)    “Good Reason” means the occurrence (without the Participant’s express
written consent) of any one of the following acts by the Company, or failures by
the Company to act, unless, in the case of any act or failure to act described
in paragraph (i) or (v) below, such act or failure to act is corrected prior to
the date of termination of the Participant’s employment or service:
(i)
the assignment to the Participant of any duties inconsistent with the
Participant’s status or a substantial adverse alteration in the nature or status
of the Participant’s responsibilities, including, without limitation, if the
Participant was an executive officer of a public company, the Participant
ceasing to be an executive officer of a public company;

(ii)
a reduction by the Company in the Participant’s annual base salary;

(iii)
the relocation of the Participant’s principal place of employment by more than
50 miles or the Company’s requiring the Participant to be based anywhere other
than such principal place of employment (or permitted relocation thereof) except
for required travel on the Company’s business to an extent substantially
consistent with the Participant’s previous business travel obligations;

(iv)
the failure by the Company to pay to the Participant any portion of the
Participant’s current compensation or to pay to the Participant any portion of
an installment of deferred compensation under any deferred compensation program
of the Company, within seven (7) days of the date such compensation is due; or

(v)
the failure by the Company to continue in effect any compensation plan in which
the Participant participates which is material to the Participant’s total
compensation, including but not limited to the Company’s equity-based long term
incentive plans and annual incentive plans, unless a comparable arrangement
(embodied in an ongoing substitute or alternative plan) has been made with
respect to such plan, or an adverse change in the Participant’s participation
therein (or in such substitute or alternative plan) either in terms of the
amount or timing of payment of benefits provided or the level of the
Participant’s participation relative to other participants.

The Participant’s right to terminate the Participant’s employment for Good
Reason shall not be affected by the Participant’s incapacity due to physical or
mental illness. The Participant’s continued employment shall not constitute
consent to, or a waiver of rights with respect to, any act or failure to act
constituting Good Reason hereunder; provided, that the Participant provides the
Company with a written notice of termination within ninety (90) days following
the occurrence of the event constituting Good Reason. In no event shall the
Participant have Good Reason to terminate employment unless such act or failure
to act has not been cured within thirty (30) days after a notice of termination
is delivered by the Participant to the Company.
(s)    “Incentive Stock Option” has the meaning set forth in Section 1.
(t)    “Options” has the meaning set forth in Section 9(a).


13

--------------------------------------------------------------------------------





(u)    “Option Price” has the meaning set forth in Section 9(b).
(v)    “Other Stock-Based Awards” has the meaning set forth in Section 10(c).
(w)    “Participant” has the meaning set forth in Section 6.
(x)    “Performance Goals” has the meaning set forth in Section 10(d).
(y)    “Performance Period” has the meaning set forth in Section 10(d).
(z)    “Person” has the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company.
(aa)    “Plan” has the meaning set forth in the preamble.
(bb)    “Restricted Stock” has the meaning set forth in Section 10(a).
(cc)    “Restricted Stock Units” has the meaning set forth in Section 10(b).
(dd)    “Retirement” has the meaning set forth in Section 14(c).
(ee)    “Share Reserve” has the meaning set forth in Section 3.
(ff)    “Stock” has the meaning set forth in Section 3.
(gg)    “Stock Appreciation Rights” has the meaning set forth in Section 9(e).
(hh)    “Stock Appreciation Right Price” has the meaning set forth in Section
9(e).
(ii)    “Subsidiary” has the meaning set forth in Section 1.
(jj)    “Voting Securities” has the meaning set forth in Section 4(a).




14